PER CURIAM.
This cause is before us on Petition for Writ of Mandamus, Prohibition and/or Declaratory Judgment, asserting errors in determination of petitioner’s presumptive parole release date. We issued rule to show cause, but now determine that petitioner has failed to exhaust his administrative remedies. Houston v. Florida Parole and Probation Commission, 377 So.2d 34 (Fla. 1st DCA 1979); Anderson v. Florida Probation and Parole Commission, 378 So.2d 861 (Fla. 1st DCA 1979); Masher v. Wainwright, 378 So.2d 861 (Fla. 1st DCA 1979). The petition is denied.
BOOTH, SHAW and WENTWORTH, JJ., concur.